DETAILED ACTION

This communication is in response to Application No. 17/038,430 filed on 9/30/2020. The amendment presented on 2/9/2022, which amends claims 1-10, adds new claim 11, and amends specification, is hereby acknowledged. Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Title "DATA SHARING METHOD PROVIDING RECEPTION STATUS OF SHARED DATA AMONG RECEIVING TERMINALS, AND COMMUNICATION SYSTEM AND RECORDING MEDIUM THEREFOR” has been considered and is acceptable.

Allowable Subject Matter
Claims 1-11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yusuke Arima on 5/2/2022.

Please amend claims 1, 9, 10, and 11.

1.  	(Currently Amended)  A communication system comprising:
	a first communication terminal; and
	a plurality of second communication terminals, 
wherein the first communication terminal and the plurality of second communication terminals are configured to share shared data with each other, 
wherein the first communication terminal includes:
	a first processor; and
	a first memory storing program instructions that cause the first processor to
	transmit the shared data to the plurality of second communication terminals;
	receive a sharing completion report, indicating that sharing of the shared data has been completed, from at least one second communication terminal of the plurality of second communication terminals at which sharing of the shared data is completed;
	transmit a sharing incomplete status report and a first message to the at least one second communication terminal from which the sharing completion report has been received, (i) the sharing incomplete status report indicating the presence of another second communication terminal from among the plurality of second communication terminals that has not yet transmitted the sharing completion report, and (ii) the first message providing an alert that the another second communication terminal that has not transmitted the sharing completion report is present among the plurality of second communication terminals, and
	each of the plurality of second communication terminals includes:  
	a second processor; and
	a second memory storing program instructions that cause the second processor to
	receive the shared data from the first communication terminal;
	display the first message to provide the alert that the another second communication terminal that has not transmitted the sharing completion report is present; and
	display a second message, received from the first communication terminal, indicating that the sharing completion report has been transmitted, from an own terminal from among the plurality of second communication terminals upon on completion of sharing the shared data at the own terminal. 

	9.	(Currently Amended) A data sharing method performed by a communication system including a first communication terminal and a plurality of second communication terminals that are configured to share shared data with each other, the data sharing method comprising:  
	transmitting the shared data to the plurality of second communication terminals from the first communication terminal; 
	receiving a sharing completion report indicating that sharing of the shared data has been completed, from at least one second communication terminal of the plurality of second communication terminals at which sharing of the shared data is completed;
	transmitting a sharing incomplete status report and a first message to the at least one second communication terminal from which the sharing completion report has been received, (i) the sharing incomplete status report indicating a presence of another second communication terminal from among the of the plurality of second communication terminals that has not yet transmitted the sharing completion report, and (ii) the first message providing an alert that the another second communication terminal that has not transmitted the sharing completion report is present among the plurality of second communication terminals;
	receiving the shared data from the first communication terminal at the second communication terminals;
	displaying the first message to provide the alert that the another second communication terminal that has not transmitted the sharing completion report is present; and
	displaying a second message, received from the first communication terminal, indicating that the sharing completion report has been transmitted, from an own terminal from among the plurality of second communication terminals upon on completion of sharing the shared data at the own terminal.    

	10.	(Currently Amended) A non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in a second communication terminal that receives shared data from a first communication terminal that transmits the shared data, the process comprising:
	receiving the shared data from the first communication terminal; 
	transmitting a sharing completion report indicating that sharing of the shared data has been completed from the second communication terminal upon completion of sharing of the shared data;
	receiving a sharing incomplete status report and a first message from the first communication terminal at the second communication terminal after transmission of the sharing completion report, (i) the sharing incomplete status report indicating a presence of another second communication terminal that has not yet transmitted the sharing completion report, and (ii) the first message providing an alert that the another second communication terminal that has not transmitted the sharing completion report is present; and
	displaying the first message to provide the alert that theanother second communication terminal that has not transmitted the sharing completion report is present; and
	displaying a second message, received from the first communication terminal, indicating that the sharing completion report has been transmitted, from an own terminal upon on completion of sharing the shared data at the own terminal. 

	11.	(Currently Amended)  The communication system according to claim 1, wherein 
	the first communication terminal transmits the first message providing the alert that the another second communication terminal that has not transmitted the sharing completion report is present among the plurality of second communication terminals to the another second communication terminal that has not transmitted the sharing completion report, and
	the another second communication terminal, displays the second message received from the first communication terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 6, 2022